     Case 2:21-cv-00024-KJM-DMC Document 5 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY XAVIER SMITH,                             No. 2:21-CV-0024-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    COUNTY OF ALAMEDA JUDGES, et
      al.,
15
                          Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

20   Eastern District of California local rules.

21                  On May 27, 2021, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. No objections to the findings and recommendations have been

24   filed.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

28   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
                                                        1
     Case 2:21-cv-00024-KJM-DMC Document 5 Filed 07/23/21 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.     The findings and recommendations filed May 27, 2021, are adopted in full;
 5                  2.     This action is dismissed without prejudice for lack of prosecution and
 6   failure to comply with court rules and orders; and
 7                  3.     The Clerk of the Court is directed to enter judgment and close this file.
 8   DATED:     July 23, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
